Cline, Judge:
This is a collector’s appeal for reappraisement of canned corned beef exported from Argentina on or about October 4, 1941. Tbe merchandise involved herein was entered and appraised as follows:
2,500 cases (60,000 12-oz. tins) $0.1291666 per tin
2,000 cases (48,000 12-oz. tins) 0.1066666 per tin
500 cases (12,000 12-oz. tins) 0.0920833 per tin
200 cases ( 4,800 12-oz. tins) 0.0925 per tin
less freight and nondutiable charges
At the trial counsel for the respective parties submitted the case on the following stipulation:
That the market value or the price at the time of exportation of the canned corned beef in 12-ounce tins involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States was $1.60 United States currency per dozen tins of 12 ounces each, less nondutiable charges of 0.04115 Argentine pesos per dozen tins, said nondutiable charges to be converted on the basis of 43 per cent of the total charges at the official rate of exchange of .2977 United States dollars and 57 per cent of the total charges at the undesignated rate of exchange of .237 United States dollars net packed.
It is further stipulated and agreed that there was no higher foreign value for such or similar merchandise herein at the time of the exportation thereof.
On the agreed facts I find that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is $1.60 United States currency per dozen tins of 12 ounces each, less nondutiable charges of 0.04115 Argentine pesos per dozen tins, said nondutiable charges to be converted on the basis of 43 per centum of the total charges at the official rate of exchange of 0.2977 United States dollars and 57 per centum of the total charges at the undesignated rate of exchange of 0.237 United States dollars, net packed.
Judgment will be rendered accordingly.